Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 1, Lines 19-20, the limitation “a first restricting portion configured to restrict movement of the sealing member towards the rotor side” should read --a first restricting portion configured to restrict movement of the sealing member towards a rotor side of the side member--
Claim 1, Lines 21-22, the limitation “a second restricting portion configured to restrict movement of the sealing member towards an opposite side from the rotor” should read --a second restricting portion configured to restrict movement of the sealing member towards an opposite side of the side member from the rotor--
Claim 2, Line 4, the term “the outer diameter” should read --an 
Claim 3, Line 2, the term “the cartridge vane pump according to claim 1” should read --the cartridge vane pump and the body according to claim 1--; this positively claims the body as being part of the pump device, and prevents any possible antecedent basis issues
Claim 3, Line 15, the term “an axial direction” should read --the --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 as being unpatentable over Firzlaff (U.S. PGPub 2017/0227004), as evidenced by Nishikawa (U.S. PGPub 2017/0122313).
As to Claim 1, Firzlaff teaches a cartridge vane pump (Figure 2) configured to be accommodated in (as shown in Figure 2) a body (2) in an attachable and detachable manner (via the bolts shown in Figure 2 below), the cartridge vane pump (Figure 2) comprising: a rotor (3) linked to (as shown in Figure 2) a driving shaft (9), the rotor (3) being configured to be rotationally driven (Paragraph 0003); a plurality of vanes (4) provided in (as shown in Figure 2) the rotor (3) so as to be able to reciprocate in a radial direction (Paragraph 0003) of the rotor (3); a cam ring (Paragraph 0003; see Figure 2 below) having an inner circumference cam face (see Figure 2 below) with which the plurality of vanes (4) are brought into sliding contact (see Figure 2 below); a side member (5’) brought into contact with (as shown in Figure 2) first end surfaces (see Figure 2 below) of the rotor (3) and the cam ring (see Figure 2 below); a cover member (see Figure 2 below) brought into contact with (as shown in Figure 2) second end surfaces (see Figure 2 below) of the rotor (3) and the cam ring (see Figure 2 below), the cover member (see Figure 2 below) being configured to be attached to (via the bolts shown in Figure 2 below) the body (2); and a sealing member (see Figure 2 below) provided in an outer circumference (see Figure 2 below) of the side member (5’), the sealing member (see Figure 2 below) being configured to seal a gap (there will inherently be a tolerance gap between the side member 5’ and the body 2 to allow the side member 5’ to be placed within body 2) between (as shown in Figure 2) the outer circumference of the side member (5’) and an inner circumference of the body (2), wherein the side member (5’) has: a first restricting portion (see zoomed in Figure 2 below) configured to restrict movement (as shown in Figure 2) of the sealing member (see zoomed in Figure 2 below) towards (as shown in Figure 2) the rotor side (to the left in Figure 2); a second restricting portion (see zoomed in Figure 2 below) configured to restrict movement (as shown in Figure 2) of the sealing member (see zoomed in Figure 2 below) towards (as shown in Figure 2) an opposite side (to the right in Figure 2) from the rotor (3); and an accommodating space (see zoomed in Figure 2 below) defined by (as shown in Figure 2) the first restricting portion (see zoomed in Figure 2 below) and the second restricting portion (see zoomed in Figure 2 below), the sealing member (see zoomed in Figure 2 below) being configured to be accommodated in (as shown in Figure 2) the accommodating space (see zoomed in Figure 2 below), and wherein the first restricting portion (see zoomed in Figure 2 below) is formed to have an outer diameter (see zoomed in Figure 2 below) larger (as shown in Figure 2) than an outer diameter (see zoomed in Figure 2 below) of the second restricting portion (see zoomed in Figure 2 below) so as to be able to compress (as shown in Figure 2) the sealing member (see zoomed in Figure 2 below) with the body (2) in an axial direction (left to right in Figure 2 as shown by the dashed line through driving shaft 9) of the driving shaft (9).

    PNG
    media_image1.png
    813
    764
    media_image1.png
    Greyscale

Firzlaff Figure 2, Modified by Examiner


    PNG
    media_image2.png
    821
    770
    media_image2.png
    Greyscale

Zoomed-In Firzlaff Figure 2, Modified by Examiner


Although Firzlaff does not explicitly state the identified sealing member (as shown in Firzlaff Figure 2 above) is a sealing member.  One of ordinary skill in the art would conclude the element identified in Firzlaff Figure 2 above is a sealing member, since it takes the shape of a compressed sealing member and is placed in a position where sealing members are known to be used in similar pumps.  This is evidenced by Nishikawa, who describes a similar vane pump, and teaches a sealing member (57) provided in an outer circumference (as shown in Figure 5) of the side member (50),
As to Claim 2, Firzlaff teaches all of the limitation of Claim 1, and continues to teach the second restricting portion (see zoomed in Firzlaff Figure 2 above) has a guide surface (see zoomed in Firzlaff Figure 2 above) configured to guide insertion (see end of paragraph for clarification) of the sealing member (see zoomed in Firzlaff Figure 2 above) into the accommodating space (see zoomed in Firzlaff Figure 2 above), the guide surface (see zoomed in Firzlaff Figure 2 above) being formed such that the outer diameter is gradually increased (as shown in Figure 2) towards the accommodating space (see zoomed in Firzlaff Figure 2 above).  As shown in Firzlaff Figure 2,  the edge of the Firzlaff second restricting portion is filleted.  This fillet will allow the sealing member to be guided into the Firzlaff accommodating space.  Additionally, since the edge is filleted, the diameter on the right side of the edge --as shown in Firzlaff Figure 2-- is smaller than the diameter on the left side of the edge.

Claim 3 is rejected under 35 U.S.C. 102 as being unpatentable over Firzlaff, as evidenced by Nishikawa, as further evidenced by merriam-webster.com (see attached Taper Definition & Meaning - Merriam-Webster pdf from merriam-webster.com/dictionary/taper).
As to Claim 3, Firzlaff teaches all of the limitation of Claim 1, and continues to teach the body (Firzlaff 2) having an accommodating concave portion (see Firzlaff Figure 2 above) configured to accommodate (as shown in Firzlaff Figure 2) the cartridge vane pump; wherein the accommodating concave portion (see Firzlaff Figure 2 above) has: a first accommodating portion (see zoomed in Firzlaff Figure 2 below) configured to accommodate (as shown in Firzlaff Figure 2) the first restricting portion (see zoomed in Firzlaff Figure 2 above); a second accommodating portion (see zoomed in Firzlaff Figure 2 below) formed to have an inner diameter (see zoomed in Firzlaff Figure 2 below) smaller (as shown in Firzlaff Figure 2) than an inner diameter (see zoomed in Firzlaff Figure 2 below) of the first accommodating portion (see zoomed in Firzlaff Figure 2 below), the second accommodating portion (see zoomed in Firzlaff Figure 2 below) being configured to accommodate (as shown in Firzlaff Figure 2) the second restricting portion (see zoomed in Firzlaff Figure 2 above); and a tapered portion (see zoomed in Firzlaff Figure 2 above) formed between (as shown in Firzlaff Figure 2) the first accommodating portion (see zoomed in Firzlaff Figure 2 below) and the second accommodating portion (see zoomed in Firzlaff Figure 2 below) so as to have a tapered surface (see zoomed in Firzlaff Figure 2 below; see end of paragraph for clarification) inclined with respect to (as shown in Firzlaff Figure 2) the driving shaft (Firzlaff 9), the sealing member (Nishikawa 57) being configured to be compressed (as shown in Firzlaff Figure 2) in the axial direction (left to right in Firzlaff Figure 2 as shown by the dashed line through driving shaft 9) between the tapered portion (see zoomed in Firzlaff Figure 2 below) and the first restricting portion (see zoomed in Firzlaff Figure 2 above).  The definition of taper, as defined by merriam-webster.com, is “gradual diminution of thickness, diameter, or width in an elongated object”.  A gradual diminution of thickness, diameter, or width in an elongated object is clearly shown between the Firzlaff first accommodating portion and the Firzlaff second accommodating portion in Firzlaff Figure 2.

    PNG
    media_image3.png
    795
    744
    media_image3.png
    Greyscale

Zoomed-In Firzlaff Figure 2, Modified by Examiner



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Firzlaff, in view of Nishikawa.
As to Claim 1, Firzlaff teaches a cartridge vane pump (Figure 2) configured to be accommodated in (as shown in Figure 2) a body (2) in an attachable and detachable manner (via the bolts shown in Figure 2 above), the cartridge vane pump (Figure 2) comprising: a rotor (3) linked to (as shown in Figure 2) a driving shaft (9), the rotor (3) being configured to be rotationally driven (Paragraph 0003); a plurality of vanes (4) provided in (as shown in Figure 2) the rotor (3) so as to be able to reciprocate in a radial direction (Paragraph 0003) of the rotor (3); a cam ring (Paragraph 0003; see Figure 2 above) having an inner circumference cam face (see Figure 2 above) with which the plurality of vanes (4) are brought into sliding contact (see Figure 2 above); a side member (5’) brought into contact with (as shown in Figure 2) first end surfaces (see Figure 2 above) of the rotor (3) and the cam ring (see Figure 2 above); a cover member (see Figure 2 above) brought into contact with (as shown in Figure 2) second end surfaces (see Figure 2 above) of the rotor (3) and the cam ring (see Figure 2 above), the cover member (see Figure 2 above) being configured to be attached to (via the bolts shown in Figure 2 above) the body (2); and an area for a sealing member (see Figure 2 above) provided in an outer circumference (see Figure 2 above) of the side member (5’), the area for a sealing member (see Figure 2 above) being configured to seal a gap (there will inherently be a tolerance gap between the side member 5’ and the body 2 to allow the side member 5’ to be placed within body 2) between (as shown in Figure 2) the outer circumference of the side member (5’) and an inner circumference of the body (2), wherein the side member (5’) has: a first restricting portion (see zoomed in Figure 2 above) configured to restrict movement (as shown in Figure 2) of the area for a sealing member (see zoomed in Figure 2 above) towards (as shown in Figure 2) the rotor side (to the left in Figure 2); a second restricting portion (see zoomed in Figure 2 above) configured to restrict movement (as shown in Figure 2) of the area for a sealing member (see zoomed in Figure 2 above) towards (as shown in Figure 2) an opposite side (to the right in Figure 2) from the rotor (3); and an accommodating space (see zoomed in Figure 2 above) defined by (as shown in Figure 2) the first restricting portion (see zoomed in Figure 2 above) and the second restricting portion (see zoomed in Figure 2 above), the area for a sealing member (see zoomed in Figure 2 above) being configured to be accommodated in (as shown in Figure 2) the accommodating space (see zoomed in Figure 2 above), and wherein the first restricting portion (see zoomed in Figure 2 above) is formed to have an outer diameter (see zoomed in Figure 2 above) larger (as shown in Figure 2) than an outer diameter (see zoomed in Figure 2 above) of the second restricting portion (see zoomed in Figure 2 above) so as to be able to compress (as shown in Figure 2) the area for a sealing member (see zoomed in Figure 2 above) with the body (2) in an axial direction (left to right in Figure 2 as shown by the dashed line through driving shaft 9) of the driving shaft (9).
Firzlaff is silent on whether or not the area for a sealing member contains a sealing member, or not.
Nishikawa describes a similar vane pump, and teaches a sealing member (57) provided in an outer circumference (as shown in Figure 5) of the side member (50),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a sealing member, as taught by Nishikawa, in place of the area for a sealing member, as taught by Firzlaff, to “seal a gap between the [side member]  50 and the [body] 110.”
As to Claim 2, Firzlaff, as modified, teaches all of the limitation of Claim 1, and continues to teach the second restricting portion (see zoomed in Firzlaff Figure 2 above) has a guide surface (see zoomed in Firzlaff Figure 2 above) configured to guide insertion (see end of paragraph for clarification) of the sealing member (see zoomed in Firzlaff Figure 2 above) into the accommodating space (see zoomed in Firzlaff Figure 2 above), the guide surface (see zoomed in Firzlaff Figure 2 above) being formed such that the outer diameter is gradually increased (as shown in Figure 2) towards the accommodating space (see zoomed in Firzlaff Figure 2 above).  As shown in Firzlaff Figure 2,  the edge of the Firzlaff second restricting portion is filleted.  This fillet will allow the sealing member to be guided into the Firzlaff accommodating space.  Additionally, since the edge is filleted, the diameter on the right side of the edge --as shown in Firzlaff Figure 2-- is smaller than the diameter on the left side of the edge.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Firzlaff, in view of Nishikawa, as evidenced by merriam-webster.com (see attached Taper Definition & Meaning - Merriam-Webster pdf from merriam-webster.com/dictionary/taper).
As to Claim 3, Firzlaff, as modified, teaches all of the limitation of Claim 1, and continues to teach the body (Firzlaff 2) having an accommodating concave portion (see Firzlaff Figure 2 above) configured to accommodate (as shown in Firzlaff Figure 2) the cartridge vane pump; wherein the accommodating concave portion (see Firzlaff Figure 2 above) has: a first accommodating portion (see zoomed in Firzlaff Figure 2 above) configured to accommodate (as shown in Firzlaff Figure 2) the first restricting portion (see zoomed in Firzlaff Figure 2 above); a second accommodating portion (see zoomed in Firzlaff Figure 2 above) formed to have an inner diameter (see zoomed in Firzlaff Figure 2 above) smaller (as shown in Firzlaff Figure 2) than an inner diameter (see zoomed in Firzlaff Figure 2 above) of the first accommodating portion (see zoomed in Firzlaff Figure 2 above), the second accommodating portion (see zoomed in Firzlaff Figure 2 above) being configured to accommodate (as shown in Firzlaff Figure 2) the second restricting portion (see zoomed in Firzlaff Figure 2 above); and a tapered portion (see zoomed in Firzlaff Figure 2 above) formed between (as shown in Firzlaff Figure 2) the first accommodating portion (see zoomed in Firzlaff Figure 2 above) and the second accommodating portion (see zoomed in Firzlaff Figure 2 above) so as to have a tapered surface (see zoomed in Firzlaff Figure 2 above; see end of paragraph for clarification) inclined with respect to (as shown in Firzlaff Figure 2) the driving shaft (Firzlaff 9), the sealing member (Nishikawa 57) being configured to be compressed (as shown in Firzlaff Figure 2) in the axial direction (left to right in Firzlaff Figure 2 as shown by the dashed line through driving shaft 9) between the tapered portion (see zoomed in Firzlaff Figure 2 above) and the first restricting portion (see zoomed in Firzlaff Figure 2 above).  The definition of taper, as defined by merriam-webster.com, is “gradual diminution of thickness, diameter, or width in an elongated object”.  A gradual diminution of thickness, diameter, or width in an elongated object is clearly shown between the Firzlaff first accommodating portion and the Firzlaff second accommodating portion in Firzlaff Figure 2.  It should also be noted instant application Paragraph 0049 identifies a curved shape as an equivalent to a tapered shape by stating “as long as the O-ring 30 can be compressed by the first flange portion 21 and the step portion between the first accommodating portion 104 and the second accommodating portion 105, the step portion may be formed to have other shapes than the tapered portion 106, such as, for example, a curved surface, a flat surface perpendicular to the driving shaft 1, and so forth.”
Therefore, because a curved and tapered surface are Applicant recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to use a tapered surface with a straight surface in place of a tapered surface with a curved surface.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Welte (2016/0305427) and Draskovits (DE102005033094) have similar pumps with first and second restricting portions.  Draskovits also has a body with similar first and second accommodating portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746